Exhibit 10.1

LOGMEIN, INC.

Restricted Stock Unit Agreement

 

  1. Grant of Award.

This Restricted Stock Unit Agreement (the “Agreement”) evidences the grant by
LogMeIn, Inc., a Delaware corporation (the “Company”), on             , 2012
(the “Grant Date”) to              (the “Participant”) of             
Restricted Stock Units (individually, an “RSU” and collectively, the “RSUs”),
subject to the terms and conditions set forth in this Agreement and in the
Company’s Amended and Restated 2009 Stock Incentive Plan (the “Plan”). Each RSU
represents the right to receive one share of Common Stock as provided in this
Agreement. The shares of Common Stock that are issuable upon vesting of the RSUs
are referred to in this Agreement as “Shares.” Capitalized terms used but not
defined in this Agreement shall have the meanings specified in the Plan. In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

 

  2. Vesting; Forfeiture.

(a) While the Participant remains an employee of, or consultant or advisor to,
the Company (an “Eligible Participant”), this Award will vest as to one-third of
the original number of RSUs on the first anniversary of the Grant Date,
one-third of the original number of RSUs on the second anniversary of the Grant
Date, and all remaining unvested RSUs on the third anniversary of the Grant Date
(the “Last Vesting Date”). The number of RSUs that vest on any date (other than
the Last Vesting Date) shall be rounded down to the nearest whole number of
RSUs.

(b) If the Participant ceases to be an Eligible Participant for any reason or no
reason, then the Participant will immediately and automatically forfeit all
rights to any of the RSUs that are unvested as of the date the Participant’s
employment or other service provider relationship ends.

(c) If within 24 months following a Change in Control (as defined below), the
Participant’s employment with the Company is terminated (a) by the Company for
any reason other than Cause, death or disability or (b) by the Participant for
Good Reason, then all unvested RSUs shall become vested in full on the date of
such termination of employment or other service providing relationship.

(i) A “Change in Control” means the sale of all or substantially all of the
capital stock, assets or business of the Company, by merger, consolidation, sale
of assets or otherwise (other than a transaction in which all or substantially
all of the individuals and entities who were beneficial owners of the Common
Stock immediately prior to such transaction beneficially own, directly or
indirectly, more than 50% of the outstanding securities entitled to vote
generally in the election of directors of the resulting, surviving or acquiring
corporation in such transaction).

(ii) “Cause” means (a) a good faith finding by a majority of the Board of
Directors (the “Board”) (excluding the vote of the Participant, if then a member
of the Board) that (i) the Participant has failed to perform his or her
reasonably assigned material duties for the Company and, if amenable to cure,
has not cured such failure after reasonable notice from the Company; (ii) the
Participant has engaged in gross negligence or willful misconduct, which has or
is expected to have a material detrimental effect on the Company, (iii) the
Participant has engaged in fraud, embezzlement or other material dishonesty,
(iv) the Participant has engaged in any conduct which would constitute grounds
for termination for material violation of the Company’s policies in effect at
that time and, if amenable to cure, has not cured such violation



--------------------------------------------------------------------------------

after reasonable notice from the Company; or (v) the Participant has breached
any material provision of any nondisclosure, invention assignment,
non-competition or other similar agreement between the Participant and the
Company and, if amenable to cure, has not cured such breach after reasonable
notice from the Company; or (b) the conviction by the Participant of, or the
entry of a pleading of guilty or nolo contendere by the Participant to, any
crime involving moral turpitude or any felony.

(iii) “Good Reason” means the occurrence, without the Participant’s written
consent, of any of the following events or circumstances: (a) the assignment to
the Participant of duties that involve materially less authority and
responsibility and are materially inconsistent with the Participant’s position,
role, authority or responsibilities in effect immediately prior to the earliest
to occur of (i) the Change in Control or (ii) the date of the execution by the
Company of the initial written agreement or instrument providing for the Change
in Control; (b) the relocation of the Participant’s primary place of business to
a location that results in an increase in the Participant’s daily one way
commute of at least 30 miles; (c) the material reduction of the Participant’s
annual salary (including base salary, commissions or bonuses) without the
Participant’s prior consent; or (d) the failure of the Company to obtain the
agreement from any successor to the Company to assume and agree to perform any
retention agreement of the Participant. Notwithstanding the occurrence of any of
the foregoing events or circumstances, such occurrence shall not be deemed to
constitute Good Reason unless (x) the Participant gives the Company a notice of
termination no more than 90 days after the initial existence of such event or
circumstance and (y) such event or circumstance has not been fully corrected and
the Participant has not been reasonably compensated for any losses or damages
resulting therefrom within 30 days of the Company’s receipt of the notice of
termination.

 

  3. Distribution of Shares.

Subject to the terms and conditions of this Agreement (including any withholding
tax obligations) and compliance with all applicable laws, on or within 60 days
after any date on which RSUs vest, the Company will distribute to the
Participant or his or her estate, if applicable, the Shares represented by RSUs
that vested on such vesting date. Such Shares shall be distributed in the form
determined by the Company. Until the RSUs vest, the Participant shall have no
rights to any Shares and until the Shares represented by any vested RSUs are
distributed to the Participant in accordance with this Agreement, the
Participant shall have no rights associated with any Shares, including without
limitation dividend or voting rights.

 

  4. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution, and any such purported transfer shall be null and void and of no
force or effect, unless otherwise determined by the Company.

 

  5. Withholding Taxes.

(a) The Company shall not be obligated to deliver any Shares issuable with
respect to the RSUs unless and until the Participant shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable with respect to the taxable income of the Participant resulting
from the vesting of the RSUs, the distribution of the Shares issuable with
respect thereto, or any other taxable event related to the RSUs (the “Tax
Withholding Obligation”).

 

2



--------------------------------------------------------------------------------

(b) Unless the Company elects to have the Participant satisfy the Tax
Withholding Obligation by some other means, the Participant’s acceptance of this
Award constitutes the Participant’s instruction and authorization to the Company
to withhold a net number of vested Shares otherwise issuable pursuant to the
RSUs having a then-current Fair Market Value necessary to satisfy the Tax
Withholding Obligation based on the minimum applicable statutory withholding
rates, rounded up the nearest whole Share. To the extent rounding causes the
Fair Market Value of the Shares withheld by the Company to exceed the
Participant’s Tax Withholding Obligation, the Company agrees to include such
excess cash together with the amounts necessary to satisfy the Participant’s Tax
Withholding Obligation. The Participant acknowledges that the Company or its
designee is under no obligation to withhold Shares, and that the withheld Shares
may not be sufficient to satisfy the Tax Withholding Obligation.

(c) In the event the Company does not elect to have the Tax Withholding
Obligation satisfied under Section 5(b), then the Company may elect to instruct
any brokerage firm determined acceptable to the Company to sell on the
Participant’s behalf a whole number of shares from those Shares issuable to the
Participant upon settlement of the RSUs as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the Tax Withholding
Obligation. The Participant’s acceptance of this Award constitutes the
Participant’s instruction and authorization to the Company and such brokerage
firm to complete the transactions described in this Section 5(c). Any Shares to
be sold through a broker-assisted sale will be sold on the day the Tax
Withholding Obligation arises or as soon thereafter as practicable. The Shares
may be sold as part of a block trade with other participants of the Plan in
which all participants receive an average price. The Participant will be
responsible for all broker’s fees and other costs of sale, and the Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed the Tax Withholding Obligation, the Company agrees to pay such
excess in cash to the Participant as soon as practicable. The Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Tax Withholding Obligation.

(d) To the maximum extent permitted by applicable law, with respect to any
taxable event arising from the RSUs, the Company further has the authority to
deduct or withhold by the deduction of such amount as is necessary to satisfy
any Tax Withholding Obligation from other compensation payable to the
Participant, or to require the Participant to satisfy any Tax Withholding
Obligation through a cash payment to the Company with respect to which the Tax
Withholding Obligation arises or through any other means permitted by the Plan.

 

  6.     Consequences of Reorganization Events. In connection with a
Reorganization Event (as defined in Section 10(b)(1) of the Plan),
Section 10(b)(3) of the Plan shall apply.

 

  7. Miscellaneous.

(a) No Rights to Continued Service Relationship. The Participant acknowledges
and agrees that the vesting of the RSUs pursuant to Section 2 hereof is earned
only by continuing service at the will of the Company (not through the act of
being hired or acquiring Shares hereunder). The Participant further acknowledges
and agrees that the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of continued
engagement with the Company for the vesting period, for any period, or at all.
The Participant acknowledges that for all purposes of the Plan his or her
service to the Company will cease on his or her last day of active relationship
with the Company, as determined by the Company.

 

3



--------------------------------------------------------------------------------

(b) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.

(c) Participant’s Acknowledgments. The Participant acknowledges that he or she
has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and Plan. Notwithstanding anything in
this Agreement to the contrary, the Participant must accept the grant of RSUs
and the terms of this Agreement in the manner determined by the Company no later
than thirty (30) days prior to the first vesting date set forth in Section 2(a)
above or the Participant will immediately and automatically forfeit all rights
to any of the RSUs on the date twenty-nine (29) days prior to such first vesting
date.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

LogMeIn, Inc. By:       Name: _________________________________  
Title: __________________________________

 

4



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE OF AGREEMENT

The Participant hereby accepts the foregoing grant as evidenced by this
Agreement and agrees to the terms and conditions thereof and acknowledges
receipt of a copy of the Company’s Amended and Restated 2009 Stock Incentive
Plan.

 

PARTICIPANT:  

Address: _____________________________________

                 _____________________________________

 

5